EXHIBIT 10.17

FORM OF EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT

This Executive Change in Control Severance Agreement (this “Agreement”), is made
as of the             day of             , 20            (the “Effective Date”),
by and between TTM Technologies, Inc., a Delaware corporation (the “Company”),
and            (the “Executive”).

Recitals

A. The Executive currently serves as             of the Company.

B. The Board of Directors of the Company (the “Board”) acknowledges that the
potential for a change in control of the Company, whether friendly or hostile,
currently exists and from time to time in the future will exist, which potential
can give rise to uncertainty among the senior executives of the Company. The
Board considers it essential to the best interests of the Company to reduce the
risk of the Executive’s departure and the inevitable distraction of the
Executive’s attention from his or her duties to the Company, which are normally
attendant to such uncertainties.

C. The Executive confirms that the terms of this Agreement reduce the risks of
his or her departure and distraction of his or her attention from his or her
duties to the Company and, accordingly, desires to enter into this Agreement.

Agreement

In consideration of the foregoing and the mutual covenants contained herein, the
Company and the Executive agree as follows:

1. Definitions . Capitalized terms used herein shall have the meanings given to
them in Appendix I attached hereto, except where the context requires otherwise.

2. Term of Agreement. This Agreement shall be effective as of the Effective Date
and shall continue in effect until the second anniversary of the Effective Date,
provided, however, that the term of this Agreement automatically shall be
extended for one additional year effective as of each anniversary of the
Effective Date beginning with the second anniversary, unless either the Company
or the Executive provides written notice to the other that the term of this
Agreement shall terminate on the upcoming anniversary of the Effective Date,
provided such notice is received by the receiving party not less than ninety
(90) days prior to the intended date of termination and provided further that
the Company shall not be entitled to deliver to the Executive such notice in the
event of a Change in Control or a Pending Change in Control. Notwithstanding the
foregoing, this Agreement shall terminate immediately upon the later to occur of
(a) the termination of the Executive’s employment other than in the event of a
Change in Control or a Pending Change in Control or (b) 12 months following a
Change in Control.

3. At Will Employment; Reasons for Termination. The Executive’s employment shall
continue to be at-will, as defined under applicable law. If the Executive’s
employment terminates for any reason or no reason, the Executive shall not be
entitled to any compensation, benefits, damages, awards or other payments in
respect of such termination, except as provided in this Agreement or pursuant to
the terms of any Applicable Benefit Plan. The Executive’s employment shall be
deemed to be terminated upon the first to occur of the following: (a) the
Executive’s voluntary resignation; (b) termination by the Company for any
reason; (c) the Executive’s death or Long-Term Disability; and (d) termination
by the Executive for Good Reason following a Change in Control.

4. Severance Benefits.

(a) Compensation and Benefits Required by Law or Applicable Benefit Plan .
Notwithstanding anything to the contrary herein, the Executive or his or her
estate shall be entitled to any and all compensation, benefits, awards and other
payments required by any Applicable Benefit Plan, the COBRA Act or other
applicable law, after taking into account the agreements set forth herein.



--------------------------------------------------------------------------------

(b) No Payments Without Release . Notwithstanding anything to the contrary
contained herein, the Executive shall not be entitled to any of the
compensation, benefits or other payments provided herein in respect of the
termination of his or her employment, unless and until he or she has provided to
the Company a full release of claims, substantially in the form of Appendix II
attached hereto, which release (i) shall be dated not earlier than the date of
the termination of his or her employment, (ii) shall not have been revoked by
the Executive, and (iii) shall release the Company of any claims that the
Executive may have in respect of his or her employment with the Company or the
termination thereof.

(c) Involuntary Termination. In the event the Executive’s employment is
terminated under circumstances constituting an Involuntary Termination, the
Executive shall be entitled to receive:

(i) within 15 calendar days after the Date of Termination, the Executive’s
Accrued Compensation through the Date of Termination; and

(ii) within 15 calendar days after the period for revocation of the release
referenced in paragraph (b) above has lapsed, the amount in cash equal to two
times the sum of (A) the Executive’s annual Base Salary, plus (B) the
Executive’s Target Bonus.

5. Effect on Option, Restricted Stock and Restricted Stock Unit Agreements.

(a) In the event options held by the Executive are assumed by the surviving
entity in connection with a Change in Control, if an Involuntary Termination of
the Executive’s employment occurs, vesting of any and all assumed options held
by the Executive shall be accelerated so that all unexpired options then held by
the Executive shall be fully vested and exercisable immediately upon the
Involuntary Termination.

(b) In the event Restricted Stock or RSUs held by the Executive are assumed by
the surviving entity in connection with a Change in Control, if an Involuntary
Termination of the Executive’s employment occurs, vesting of any and all assumed
Restricted Stock and RSUs held by the Executive shall be accelerated so that all
Restricted Stock and RSUs then held by the Executive shall be fully vested and
exercisable immediately upon the Involuntary Termination.

(c) The termination of the Executive’s employment by the Company without Cause
during a Pending Change in Control shall have no effect on the vesting of the
options, Restricted Stock or RSUs then held by the Executive. If the Change in
Control is effected, then the options, Restricted Stock and RSUs held by the
Executive as of the Date of Termination shall be treated as if the Executive’s
employment had not been terminated and the Executive shall have rights as set
forth under Section 5(a) of 5(b) above. If the Change in Control is not effected
within three months following the Date of Termination, then the options and
Restricted Stock held by the Executive as of the Date of Termination shall be
treated as if the Executive’s employment had been terminated as of such
three-month anniversary of the Date of Termination.

(d) In the event the Executive’s employment is terminated by the Company under
any circumstances other than those described in paragraphs (a) through (c) of
this Section 5, the effect of such termination of employment on the options,
Restricted Stock or RSUs then held by the Executive shall be as set forth in the
agreements representing such options, Restricted Stock or RSUs.

6. Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and except as
set forth in Section 4, such amounts shall not be reduced whether or not the
Executive obtains other employment.

 

2



--------------------------------------------------------------------------------

7. Successors.

(a) This Agreement is personal to the Executive, and, without the prior written
consent of the Company, shall not be assignable by the Executive other than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company shall use reasonable efforts to require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.

8. Miscellaneous.

(a) The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement constitutes the entire agreement
and understanding of the parties in respect of the subject matter hereof and
supersedes all prior understanding, agreements, or representations by or among
the parties, written or oral, to the extent they relate in any away to the
subject matter hereof (including but not limited to any provisions with respect
to severance payments related to any “change in control” that may be included in
any prior offer letter, employment agreement or earlier executive change in
control severance agreement); provided, however, this Agreement shall have no
effect on any confidentiality agreements or assignment of inventions agreements
between the parties. This Agreement may not be amended or modified other than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

if to the Executive:

 

 

 

 

 

 

if to the Company:

TTM Technologies, Inc.

2630 S. Harbor Boulevard

Santa Ana, CA 92704

Attn: Chief Executive Officer

With a copy to:

Greenberg Traurig, LLP

2375 E. Camelback Road, Suite 700

Phoenix, AZ 85016

Attention: Bruce E. Macdonough

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

3



--------------------------------------------------------------------------------

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
federal, state or local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

(f) All claims by the Executive for payments or benefits under this Agreement
shall be promptly forwarded to and addressed by the Compensation Committee and
shall be in writing. Any denial by the Compensation Committee of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon. The Compensation Committee shall afford the
Executive a reasonable opportunity for a review of the decision denying a claim
and shall further allow the Executive make a written demand upon the Company to
submit the disputed matter to arbitration in accordance with the provisions of
paragraph (g) below. The Company shall pay all expenses of the Executive,
including reasonable attorneys and expert fees, in connection with any such
arbitration. If for any reason the arbitrator has not made his or her award
within one hundred eighty (180) days from the date of Executive’s demand for
arbitration, such arbitration proceedings shall be immediately suspended and the
Company shall be deemed to have agreed to Executive’s position. Thereafter, the
Company shall, as soon as practicable and in any event within 10 business days
after the expiration of such 180-day period, pay Executive his or her reasonable
expenses and all amounts reasonably claimed by him or her that were the subject
of such dispute and arbitration proceedings.

(g) Subject to the terms of paragraph (f) above, any dispute arising from, or
relating to, this Agreement shall be resolved at the request of either party
through binding arbitration in accordance with this paragraph (g). Within 10
business days after demand for arbitration has been made by either party, the
parties, and/or their counsel, shall meet to discuss the issues involved, to
discuss a suitable arbitrator and arbitration procedure, and to agree on
arbitration rules particularly tailored to the matter in dispute, with a view to
the dispute’s prompt, efficient, and just resolution. Upon the failure of the
parties to agree upon arbitration rules and procedures within a reasonable time
(not longer than 15 business days from the demand), the Commercial Arbitration
Rules of the American Arbitration Association shall be applicable. Likewise,
upon the failure of the parties to agree upon an arbitrator within a reasonable
time (not longer than 15 business days from demand), there shall be a panel
comprised of three arbitrators, one to be appointed by each party and the third
one to be selected by the two arbitrators jointly, or by the American
Arbitration Association, if the two arbitrators cannot decide on a third
arbitrator. At least 30 days before the arbitration hearing (which shall be set
for a date no later than 60 days from the demand), the parties shall allow each
other reasonable written discovery including the inspection and copying of
documents and other tangible items relevant to the issues that are to be
presented at the arbitration hearing. The arbitrator(s) shall be empowered to
decide any disputes regarding the scope of discovery. The award rendered by the
arbitrator(s) shall be final and binding upon both parties. The arbitration
shall be conducted in Orange County in the State of California. The California
District Court located in Orange County shall have exclusive jurisdiction over
disputes between the parties in connection with such arbitration and the
enforcement thereof, and the parties consent to the jurisdiction and venue of
such court for such purpose.

(h) This Agreement shall be governed by the laws of the State of California,
without giving effect to any choice of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.

 

4



--------------------------------------------------------------------------------

9. Other Terms Relating to Section 409A

(a) Except as provided in Section 9(b), amounts payable under this Agreement
following Executive’s termination of employment, other than those expressly
payable on a deferred or installment basis or as reimbursement of expenses, will
be paid as promptly as practicable after such a termination of employment and,
in any event, within 2  1/2 months after the end of the year in which employment
terminates and amounts payable as reimbursements of expenses to the Executive
must be made on or before the last day of the calendar year following the
calendar year in which such expense was incurred.

(b) Anything in this Agreement to the contrary notwithstanding, if (i) on the
date of termination of Executive’s employment with the Company or a subsidiary,
any of the Company’s stock is publicly traded on an established securities
market or otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code, as amended (the “Code”)), (ii) if Executive is determined
to be a “specified employee” within the meaning of Section 409A(a)(2)(B) of the
Code, (iii) the payments exceed the amounts permitted to be paid pursuant to
Treasury Regulations section 1.409A-1(b)(9)(iii) and (iv) such delay is required
to avoid the imposition of the tax set forth in Section 409A(a)(1) of the Code,
as a result of such termination, the Executive would receive any payment that,
absent the application of this Section 9(b), would be subject to interest and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(2)(B)(i) of the Code, then no such payment shall
be payable prior to the date that is the earliest of (A) six months after the
Executive’s termination date, (B) the Executive’s death or (C) such other date
as will cause such payment not to be subject to such interest and additional tax
(with a catch-up payment equal to the sum of all amounts that have been delayed
to be made as of the date of the initial payment).

(c) It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code. To the extent such potential payments or benefits
could become subject to such Section, the parties shall cooperate to amend this
Agreement with the goal of giving the Executive the economic benefits described
herein in a manner that does not result in such tax being imposed.

(d) A termination of employment under this Agreement shall be deemed to occur
only in circumstances that would constitute a separation from service for
purposes of Treasury Regulations section 1.409A-1(h)(1)(ii).

(e) Wherever payments under this Agreement are to be made in installments, each
such installment shall be deemed to be a separate payment for purposes of
Section 409A.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the Preamble hereto.

 

TTM TECHNOLOGIES, INC. By:     Name:     Title:       [Name of Executive]

 

5



--------------------------------------------------------------------------------

APPENDIX I

DEFINITIONS

(a) “Accrued Compensation” means an amount including all amounts earned or
accrued through the Date of Termination but not paid as of the Date of
Termination including (i) Base Salary, (ii) reimbursement for reasonable and
necessary expenses incurred by the Executive on behalf of the Company during the
period ending on the Date of Termination, (iii) vacation and sick leave pay (to
the extent provided by Company policy or applicable law), and (iv) incentive
compensation (if any) earned in respect of any period ended prior to the Date of
Termination. It is expressly understood that incentive compensation shall have
been “earned” as of the time that the conditions to such incentive compensation
have been met, even if not calculated or payable at such time.

(b) “Affiliate” shall have the meaning set forth in Rule 12b-2 of the
regulations promulgated under the Securities Exchange Act of 1934, as amended.

(c) “Agreement” means this Executive Change in Control Severance Agreement, as
set forth in the Preamble hereto.

(d) “Applicable Benefit Plan” means any written employee benefit plan in effect
and in which the Executive participates as of the time of the termination of his
or her employment.

(e) “Base Salary” means the Executive’s annual base salary at the rate in effect
during the last regularly scheduled payroll period immediately preceding the
occurrence of the Change in Control or termination of employment and does not
include, for example, bonuses, overtime compensation, incentive pay, fringe
benefits, sales commissions or expense allowances.

(f) “Benefits” means the benefits for the Executive and/or the Executive’s
family that are being provided to the Executive and/or the Executive’s family
immediately prior to the Date of Termination, including the welfare benefit
plans, practices, policies and programs provided by the Company (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
and, if applicable, car allowance, as set forth in Section 4 hereof.

(g) “Board” means the Board of Directors of the Company, as set forth in the
Recitals hereto.

(h) “Cause” means any of the following:

(i) the charging or indictment of the Executive or the Executive’s conviction
of, or entry of a plea of no contest with respect to, any felony or any crime
involving moral turpitude;

(ii) the commission by the Executive of any other material act of fraud or
intentional dishonesty with respect to the Company or any of its Subsidiaries or
Affiliates;

(iii) a material breach by the Executive of his or her fiduciary duties to the
Company or any of its Subsidiaries. including the commission by the Executive of
an act of fraud or embezzlement against the Company or any of its Subsidiaries
or Affiliates;

(iv) failure by the Executive to perform in a material manner his or her
properly assigned duties after at least one written warning specifically
advising him or her of such failure and providing him or her with l0 days to
resume performance in accordance with his or her assigned duties;



--------------------------------------------------------------------------------

(v) any breach by the Executive of any of the material terms of (A) this
Agreement, or (B) any other agreement between the Company and the Executive;

(vi) the association, directly or indirectly, of the Executive, for his or her
profit or financial benefit, with any person, firm, partnership, association,
entity or corporation that competes, in any material way, with the Company;

(vii) the disclosing or using of any material Company Information at any time by
the Executive; or

(viii) any material breach of a Company policy.

(i) “Change in Control” shall be deemed to occur upon the consummation of any of
the following transactions:

(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
of the Company’s incorporation or a transaction in which 50% or more of the
surviving entity’s outstanding voting stock following the transaction is held by
holders who held 50% or more of the Company’s outstanding voting stock prior to
such transaction; or

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company; or

(iii) any reverse merger in which the Company is the surviving entity, but in
which 50% or more of the Company’s outstanding voting stock is transferred to
holders different from those who held the stock immediately prior to such
merger; or

(iv) the acquisition by any person (or entity), directly or indirectly, of 50%
or more of the combined voting power of the outstanding shares of Common Stock.

(j) “Code” means the Internal Revenue Code of 1986, as amended.

(k) “Common Stock” means common stock, par value $0.001, of the Company.

(l) “Company” means TTM Technologies, Inc., a Delaware corporation, as set forth
in the Preamble hereto.

(m) “Date of Termination” means (i) if the Executive’s employment is terminated
for Cause, the date of receipt by the Executive of written notice from the Board
or the Chief Executive Officer that the Executive has been terminated, or any
later date specified therein, as the case may be, (ii) if the Executive’s
employment is terminated by the Company other than for Cause, death or Long-Term
Disability, the date specified in the Company’s written notice to the Executive
of such termination, (iii) if the Executive’s employment is terminated by reason
of the Executive’s death or Long-Term Disability, the date of such death or the
effective date of such Long-Term Disability, (iv) if the Executive’s employment
is terminated by Executive’s resignation that constitutes Involuntary
Termination under this Agreement, the date of the Company’s receipt of the
Executive’s notice of termination or any later date specified therein.

(n) “Effective Date” means the date set forth in the Preamble hereto.

(o) “Executive” means the individual identified in the Preamble hereto.

(p) “Good Reason” means any of the following:

 

ii



--------------------------------------------------------------------------------

(i) a material reduction in the Executive’s duties, level of responsibility or
authority, other than (A) reductions solely attributable to the Company ceasing
to be a publicly held company or becoming a subsidiary or division of another
company, or (B) isolated incidents that are promptly remedied by the Company; or

(ii) a reduction in the Executive’s Base Salary (other than in connection with a
salary reduction plan that applies proportionately to all officers of the
Company, including the Chief Executive Officer), without (A) the Executive’s
express written consent or (B) an increase in the Executive’s benefits,
perquisites and/or guaranteed bonus, which increase(s) have a value reasonably
equivalent to the reduction in Base Salary; or

(iii) a reduction in the Executive’s Target Bonus, without (A) the Executive’s
express written consent or (B) an corresponding increase in the Executive’s Base
Salary; or

(iv) a material reduction in the Benefits, taken as a whole, without the
Executive’s express written consent, that does not apply proportionately to all
officers of the Company, including the Chief Executive Officer; or

(v) the relocation of the Executive’s principal place of business to a location
more than thirty-five (35) miles from the Executive’s principal place of
business immediately prior to the Change in Control, without the Executive’s
express written consent; or

(vi) the Company’s (or its successor’s) material breach of this Agreement.

(q) “Involuntary Termination” means the termination of Executive’s employment
with the Company:

(i) by the Company without Cause during a Pending Change in Control or within 12
months following a Change in Control, or

(ii) by the Executive for Good Reason within 12 months following a Change in
Control.

(r) “Long-Term Disability” is defined according to the Company’s insurance
policy regarding long-term disability for its employees.

(s) “Pending Change in Control” means that one or more of the following events
has occurred and a Change in Control pursuant thereto is reasonably expected to
be effected within 90 days of the date as of the determination as to whether
there is a Pending Change in Control: (i) the Company executes a letter of
intent, term sheet or similar instrument with respect to a transaction or series
of transactions, the consummation of which transaction(s) would result in a
Change in Control; (ii) the Board approves a transaction or series of
transactions, the consummation of which transaction(s) would result in a Change
in Control; or (iii) a person makes a public announcement of tender offer for
the Common Stock, the completion of which would result in a Change in Control. A
Pending Change in Control shall cease to exist upon a Change in Control.

(t) “Restricted Stock” means Common Stock issued by the Company with vesting
restrictions and subject to an award agreement pursuant to a stock plan of the
Company.

(u) “RSUs” mean restricted stock units granted by the Company pursuant to which
the Company has agreed to issue Common Stock upon the satisfaction of vesting
and/or other conditions, which RSUs are subject to an award agreement pursuant
to a stock plan of the Company.

(v) “Subsidiary” when used with respect to any Person means any other Person,
whether incorporated or unincorporated, of which (i) more than 50% of the
securities or other ownership interests or (ii) securities or other interests
having by their terms ordinary voting power to elect more than 50% of the board
of directors or others performing similar functions with respect to such
corporation or other organization, is directly owned or controlled by such
Person or by any one or more of its Subsidiaries.

 

iii



--------------------------------------------------------------------------------

(w) “Target Bonus” means an amount equal to the annual bonus that the Executive
would have been eligible to receive for the Company’s fiscal year in which the
Executive’s employment terminates, assuming the achievement of 100% of the
performance target level(s) associated with such bonus.

 

iv



--------------------------------------------------------------------------------

APPENDIX II

FORM OF RELEASE

[DATE]

[INSERT NAME]

[ADDRESS]

[CITY], [STATE] [ZIP]

Dear             :

Reference is made to the Executive Change in Control Severance Agreement between
the Company and you dated             , 20            . This letter serves to
document our mutual understanding regarding the terms of your severance payment,
and a full release of any and all actual or potential claims relating to periods
prior to the date that this letter becomes effective.

Provided that you execute this letter (including attachments A&B) prior to the
expiration of twenty-two (22) days after the date hereof and you do not
subsequently revoke this letter in accordance with the provisions on revocation
set forth on Attachment B hereto, we shall, as severance pay, pay you a lump sum
amount of $            , subject to applicable withholdings, with no further
benefit accrual.

We look forward to working with you on a smooth transition of your
responsibilities to others. We all appreciate your past efforts on behalf of the
Company and will be happy to help you implement your future plans.

Please understand that execution of the letter and its attachments and
compliance with the letter and its attachments shall not be considered as an
admission by you or the Company of any liability whatsoever; or as an admission
by the Company of any violation of your rights or of any other person or of any
order, law, statute, or duty; or as an admission by you of any violation of
rights of the Company or of any other person or of any order, law, statute or
duty.

As a condition precedent to the receipt of consideration under the letter and
its attachments, you are required to return all items of Company property that
you have in my possession or over which you have control, including, but not
limited to, any equipment belonging to the Company, all code and computer
programs, and information of whatever nature, as well as any other materials,
keys, pass codes, access cards, credit cards, computers, cellular telephones,
facsimile machines, copiers, phones, documents or information, including, but
not limited to, trade secrets or confidential information of the Company in your
possession or control. Further, you shall not retain copies thereof, including
electronic copies and represent that you have not destroyed information or
documents belonging to the Company, except for documents routinely deleted,
copies of which have already been provided to the Company.

You are to maintain the terms of the letter and its attachments as confidential
and neither you, nor any person or entity acting on your behalf, shall disclose
any such terms of the letter and its attachments to any third party, without the
written consent of the Company, unless and only to the extent that (a) such
disclosure is required by law, or (b) such terms become generally available to
the public without any breach of the letter and its attachments by you:
provided, however, that you may disclose the terms of the letter and its
attachments to your legal, business and financial advisors, but not only to the
extent such disclosure is necessary for such persons to render professional
services in connection therewith, and provided that prior to disclosure to any
such persons, such persons shall be furnished a copy of this Section of this
Attachment A and shall agree to be bound hereby for the benefit of the Company.



--------------------------------------------------------------------------------

Very Truly Yours,

Agreed and accepted:

 

[INSERT NAME]     TTM TECHNOLOGIES, INC. Date:                              
                               By:                               
                                  Title:                              
                                 Date:                              
                            

 

ii



--------------------------------------------------------------------------------

ATTACHMENT A TO APPENDIX II:

RELEASE AND COVENANT NOT TO SUE

1. Release. I, [INSERT NAME], do hereby release and discharge TTM Technologies,
Inc., its affiliates and subsidiaries, and each of their stockholders, officers,
directors, members, managers, partners, employees, representatives, agents and
affiliates (collectively, the “Employer Affiliates”, and each an “Employer
Affiliate”) from any and all claims, demands or liabilities whatsoever, whether
known or unknown or suspected to exist by me, which I ever had or may now have
against any Employer Affiliate, from the beginning of time to the Effective Date
of the letter (including its attachments), including, without limitation, any
claims, demands or liabilities in connection with my employment, including
wrongful termination, constructive discharge, breach of express or implied
contract, unpaid wages, benefits, attorneys fees or pursuant to any federal,
state, or local employment laws, regulations, or executive orders prohibiting
inter alia, age, race, color, sex, national origin, religion, handicap, veteran
status, and disability discrimination, including, without limitation, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, the Civil Rights Act of 1866, the
Employee Retirement Income Security Act of 1974, the California Fair Employment
and Housing Act, the Prudence Kay Poppink Act, the California Family Rights Act,
the Fair Labor Standards Act, any state statute relating to employee benefits or
pensions, and the Americans with Disabilities Act of 1990. This Release does not
waive rights or claims that may arise after the Effective Date. I fully
understand that if any fact with respect to which this Release is executed is
found hereafter to be other than or different from the facts in that connection
believed by me to be true, I expressly accept and assume the risk of such
possible difference in fact and agree that the release set forth herein shall be
and remain effective notwithstanding such difference in fact. I acknowledge and
agree that no consideration other than as provided for by the letter to which
this release is an attachment has been or will be paid or furnished by any
Employer Affiliate.

2. Covenant Not to Sue. I covenant and agree never, individually or with any
person or in any way, to commence, aid in any way, prosecute or cause or permit
to be commenced or prosecuted against any Employer Affiliate any action or other
proceeding, including, without limitation, an arbitration or other alternative
dispute resolution procedure, based upon any claim, demand, cause of action,
obligation, damage, or liability that is the subject of this letter (including
its attachments). I represent and agree that I have not and will not make or
file or cause to be made or filed any claim, charge, allegation, or complaint,
whether formal, informal, or anonymous, with any governmental agency, department
or division, whether federal, state or local, relating to any Employer Affiliate
in any manner, including without limitation, any Employer Affiliate’s business
or employment practices. I waive any right to monetary recovery should any
administrative or governmental agency or entity pursue any claim on my behalf.

3. Waiver. I acknowledge that California Civil Code § 1542 states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Notwithstanding California Civil Code § 1542, I enter into this full waiver and
release as set forth above and waive all rights or defenses under § 1542 of the
California Civil Code.

4. Indemnification. I agree to indemnify and hold each Employer Affiliate
harmless from and against any and all claims, including each Employer
Affiliate’s court costs and attorneys’ fees, arising from or in connection with
any claim, action, or other proceeding made, brought, or prosecuted, or caused
or permitted to be commenced or prosecuted, by me, my successor(s), or assign(s)
contrary to the provisions of the letter (including its attachments). It is
further agreed that the letter (including its attachments) shall be deemed
breached and a cause of action accrued thereon immediately upon the commencement
of any action contrary to the letter (including the attachments), and in any
such action the letter (including its attachments) may be pleaded by the
Employer Affiliates, or any of them, both as a defense and as a counterclaim or
cross-claim in such action.

 

iii



--------------------------------------------------------------------------------

5. Important General Provisions. If any provisions of the letter (including its
attachments) is held to be invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall not affect the validity
and enforceability of the other provisions thereof, and the provision held to be
invalid or unenforceable shall be enforced as nearly as possible according to
its original terms and intent to eliminate such invalidity or unenforceability.
The provisions hereof shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, both substantive and
remedial. The undersigned hereby waives trial by jury in any judicial proceeding
involving, directly or indirectly, any matter (whether in tort, contract or
otherwise) in any way arising out of, related to, or connected hereto or the
relationship established under the letter (including its attachments).

5. Right to Consult Attorney. I ACKNOWLEDGE THAT I HAVE BEEN ADVISED, IN
WRITING, TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THE LETTER (INCLUDING
ITS ATTACHMENTS).

 

[EXECUTIVE]   Date:      

 

iv



--------------------------------------------------------------------------------

ATTACHMENT B TO APPENDIX II:

WAIVER OF CLAIMS UNDER OLDER WORKERS’ BENEFIT PROTECTION ACT

PURSUANT TO THE OLDER WORKERS BENEFIT PROTECTION ACT (OWBPA), WHICH APPLIES TO
THE WAIVER OF RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE
UNDERSIGNED STATES THAT HE OR SHE HAS HAD A PERIOD OF 21 CALENDAR DAYS FROM THE
DATE HE OR SHE WAS PRESENTED WITH THE LETTER (INCLUDING ITS ATTACHMENTS)
([INSERT DATE]) WITHIN WHICH TO CONSIDER THE LETTER (INCLUDING ITS ATTACHMENTS)
AND HIS OR HER DECISION TO EXECUTE THE SAME, THAT HE OR SHE HAS CAREFULLY READ
THE LETTER (INCLUDING ITS ATTACHMENTS), THAT HE OR SHE HAS HAD THE OPPORTUNITY
TO HAVE IT REVIEWED BY AN ATTORNEY, THAT HE OR SHE FULLY UNDERSTANDS ITS FINAL
AND BINDING EFFECT, THAT THE ONLY PROMISES MADE TO HIM OR HER TO SIGN THE
RELEASE SET FORTH ON ATTACHMENT A ARE THOSE STATED IN THE LETTER (INCLUDING ITS
ATTACHMENTS), AND THAT THE UNDERSIGNED IS SIGNING VOLUNTARILY WITH THE FULL
INTENT OF RELEASING THE EMPLOYER AFFILIATES OF ALL CLAIMS.

THE UNDERSIGNED SHALL HAVE A PERIOD OF SEVEN CALENDAR DAYS FOLLOWING HIS OR HER
EXECUTION OF THE LETTER (INCLUDING ITS ATTACHMENTS) TO REVOKE THE LETTER (AND
ITS ATTACHMENTS). THE LETTER (AND ITS ATTACHMENTS), INCLUDING THE OBLIGATION TO
PAY SEVERANCE, SHALL NOT BECOME EFFECTIVE IF THE UNDERSIGNED TIMELY EXERCISES
THIS RIGHT OF REVOCATION. TO BE EFFECTIVE, ANY SUCH NOTICE OF REVOCATION MUST BE
IN WRITING, AND MUST BE RECEIVED WITHIN SAID SEVEN-DAY PERIOD. THE LETTER (AND
ITS ATTACHMENTS) SHALL BECOME EFFECTIVE UPON EXPIRATION OF THE REVOCATION
PERIOD, IF THE UNDERSIGNED HAS NOT PRIOR THERETO EXERCISED HIS OR HER RIGHT OF
REVOCATION (THE “EFFECTIVE DATE”).

 

[EXECUTIVE]   Date:      

 

v



--------------------------------------------------------------------------------

SCHEDULE TO

FORM OF EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT

The form of Executive Change in Control Severance Agreement was entered into
with the following persons:

 

Name

  

Title

   Effective Date of Agreement

Steven W. Richards

  

Executive Vice President and

Chief Financial Officer

   March 19, 2010

Shane S. Whiteside

  

Executive Vice President and

Chief Operating Officer

   March 19, 2010

Douglas L. Soder

   Executive Vice President    March 19, 2010

Canice Chung

   Chief Executive Officer - Asia Pacific Region    January 16, 2012

Dale Knecht

   Senior Vice President - Information Technology    January 16, 2012

Grace Lee

   Senior Vice President - Human Resources    January 16, 2012

 